Citation Nr: 0408491	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-01 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
hip disorder to include degenerative changes.  

2.  Entitlement to service connection for a chronic right 
knee disorder to include degenerative changes.  

3.  Entitlement to service connection for a chronic bilateral 
ankle disorder to include degenerative changes.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left knee arthrotomy residuals, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1976 to March 
1979.  

In July 1993, the St. Petersburg, Florida, Regional Office 
(RO) denied service connection for a left hip disorder, a 
right knee disorder, and a left ankle disorder.  The veteran 
was not subsequently informed in writing of either the 
adverse decision or his associated appellate rights.  In the 
absence of such written notice, the July 1993 decision is not 
final.  Therefore, the Board will consider the veteran's 
claims on the merits below.  

In February 2000, the Nashville, Tennessee, Regional Office, 
in pertinent part, determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a chronic bilateral hip disorder to include 
degenerative arthritis; a chronic right knee disorder to 
include degenerative arthritis; and a chronic bilateral ankle 
disorder to include degenerative arthritis and denied the 
claims.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Nashville, Tennessee, Regional 
Office's August 2001 rating decision which reconsidered the 
veteran's entitlement to service connection for a chronic 
bilateral hip disorder to include degenerative arthritis; a 
chronic right knee disorder to include degenerative 
arthritis; and a chronic bilateral ankle disorder to include 
degenerative arthritis in light of enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and again denied the 
claims.  In December 2001, the Nashville, Tennessee, Regional 
Office denied an increased disability evaluation for the 
veteran's left knee arthrotomy residuals.  In January 2002, 
the veteran informed the Department of Veterans Affairs (VA) 
that he had moved to Florida.  The veteran's claims file was 
subsequently transferred to the RO.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

The veteran has submitted claims of entitlement to both an 
increased evaluation for his recurrent low back pain and a 
total rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

In a September 1999 written statement, the veteran reported 
that he may have been treated for the claimed disorders at 
the Knox County, Tennessee, Jail.  In reviewing the record, 
the Board observes that the veteran was incarcerated at the 
detention facility between August 1996 and January 1997 and 
again between November and December 2001.  The veteran was 
also incarcerated at the Apalachee Correctional Facility in 
1993.  Clinical documentation of the veteran's medical 
treatment, if any, during his periods of incarceration is not 
of record.  The VA should obtain all relevant VA, other 
governmental, and private treatment records which could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran underwent left knee arthroscopic surgery in March 
2003.  The report of an April 2003 VA examination for 
compensation purposes states that the examining physician 
found "it was difficult to fully examine his knee because of 
his recent surgery."  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA examination for compensation purposes would 
be helpful in determining the nature and severity of the 
veteran's post-operative left knee disability.  



Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his chronic hip, knee, and 
ankle disabilities, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the Knox County, 
Tennessee, Jail, the Apalachee 
Correctional Facility, Sneads, Florida, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after April 2003 be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic bilateral hip, right knee, 
and bilateral ankle disabilities and 
service-connected left knee arthrotomy 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee 
arthrotomy residuals and any associated 
pain with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
left knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left knee arthrotomy 
residuals upon his vocational pursuits. 

The examiner should also advance an 
opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic hip, right knee, or ankle 
disabilities had their onset during 
active service; are etiologically related 
to the veteran's service-connected 
disorders; or are in any other way 
causally related (caused or aggravated 
by) to active service?  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to both service 
connection for a chronic bilateral hip 
disorder to include degenerative changes; 
a chronic right knee disorder to include 
degenerative changes; and a chronic 
bilateral ankle disorder to include 
degenerative changes and an increased 
evaluation for his left knee arthrotomy 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of  1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


